Citation Nr: 0006278	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of an elbow fracture with degenerative changes.

3.  Entitlement to a rating in excess of 10 percent for 
scarring due to surgery to repair the residuals of a right 
elbow fracture.

4.  Entitlement to a rating in excess of 10 percent for ulnar 
nerve disability, due to a right elbow fracture.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to May 
1991.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1996 at which time it was remanded 
for further development.  The issues were entitlement to 
service connection for left knee disability and entitlement 
to a rating in excess of 10 percent for the residuals of a 
right elbow fracture.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York confirmed and continued its denial of 
entitlement to service connection for left knee disability.  
It also separated the residuals of the right elbow fracture 
into the following three distinct disabilities and assigned 
the ratings indicated:   the residuals of an elbow fracture 
with degenerative changes, 10 percent; scarring due to 
surgical repair of the residuals of a right elbow fracture, 
10 percent; and ulnar nerve disability, due to a right elbow 
fracture, 10 percent.  Each rating was effective May 24, 
1991, the day following the veteran's separation from 
service.  The combined rating for the veteran's right elbow 
disability was 30 percent Thereafter, the case was returned 
to the Board for further appellate action.

In November 1998, the RO notified the veteran of the 
increased rating for his right elbow disability and requested 
that he advise the RO if such an increase satisfied his 
appeal with respect to that issue.  The RO further notified 
him that if it did not hear from him within 60 days, that it 
would proceed with the appeal concerning the left knee only.  
The veteran did not respond to the RO's request, and the RO 
proceeded with the appeal on the issue of the left knee only.

Despite the veteran's failure to respond to the RO's inquiry 
regarding his appeal with respect to the right elbow, the 
Board notes that withdrawal of an issue is an act of 
commission, not an act of omission.  The regulations are very 
clear that withdrawal of a substantive appeal must be done in 
writing by the veteran or by the his representative, provided 
that the representative has the veteran's written consent.  
38 C.F.R. § 20.204 (1999).  Inasmuch as that was not done in 
this case, the various issues concerning increased ratings 
for the veteran's residuals of a right elbow fracture remain 
on appeal.  Parenthetically, it should be noted that the RO 
may not withdraw a Notice of Disagreement or Substantive 
Appeal after filing of either or both. 38 C.F.R. § 20.204(c).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for left 
knee disability is not plausible.  

3.  The residuals of a right elbow fracture with degenerative 
changes confirmed by X-ray are manifested primarily by pain, 
mild weakness, and noncompensable limitation of motion.

4.  The surgical scar on the veteran's right elbow is 
manifested primarily by complaints of tenderness and 
occasional discoloration.

5.  The ulnar nerve disability resulting from the right elbow 
fracture is manifested primarily by tingling in the 4th and 
5th fingers of the right hand and minimally decreased 
sensation.
CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the right elbow with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 
4.45, 4.56, 4.69, 4.71a Diagnostic Code 5003, 5206, 5207 
(1999).

3.  The criteria for a rating in excess of 10 percent for the 
surgical scar on the veteran's right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.69, 4.118, Diagnostic Code 
7804 (1999).

4.  The criteria for a rating in excess of 10 percent for 
ulnar nerve disability, due to a right elbow fracture, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.69, 
4.124a, Diagnostic Code 8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Left Knee

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 
(West 1991).  The burden of showing that a disorder existed 
prior to service by clear and unmistakable evidence "is a 
formidable one."  See Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). "The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Further, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" is generally required.  Id. At 93.  This burden 
may not be met merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
LeShore v. Brown, 8 Vet. App. 406, 408 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In Caluza v. Brown, the Court held that for a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d. 604 
(Fed. Cir. 1996) (table).  For the purposes of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  If a claim is not well 
grounded, VA has no duty to assist in the development of that 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy, 1 Vet. App. at 81.

During his service entrance examination in February 1985, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, swollen or painful joints or a "trick" or 
a locked knee.  On examination, his lower extremities were 
reportedly normal.

In October 1988, the veteran complained of a 6 week history 
of left knee pain, associated with weightlifting.  It was 
noted that there had been no known trauma.  X-rays revealed 
an unfused left tibial tuberosity, which was thought to 
represent a normal variant or Osgood-Schlatter's disease.  
The assessment was questionable patellar irritation. 

In March 1989, the veteran was involved in an automobile 
accident.  On a report of medical history, dated the day of 
the accident, he complained of painful knees; however, there 
was no evidence of any manifestations of left knee disability 
during the extensive medical treatment which followed the 
accident. 

In May 1991, the veteran was treated in the orthopedic clinic 
for a chronically painful left tibial tubercle ossicle.  He 
was found fit for release from active duty, but it was noted 
that after his release, he should be permitted access to the 
VA medical system if his symptoms worsened.  

During an October 1991 VA examination, X-rays confirmed the 
presence of an irregular ossification at the tuberosity of 
the left tibia.  The radiologist stated that it was most 
likely a developmental variation.  Following the examination, 
the diagnosis was left knee arthralgia, with exostosis, a 
developmental variation.
During a January 1997 VA examination and review of the claims 
folder, it was noted that the veteran's left knee arthralgia 
and ossified left tibial tubercle dated to 1988 and that 
since that time, he had had difficulty kneeling and 
negotiating stairs. 

In April 1997, the veteran was reexamined by VA.  The 1988 X-
ray evidence of a left tibial tubercle ossicle was noted, as 
was the history of the 1989 automobile accident.  The 
impression were left knee arthralgia with developmental 
exostosis.  The examiner noted that given the veteran's 
history and subjective complaints, along with his response to 
short arc knee extension open chain exercises, it appeared 
that the veteran had a prior patellar femoral syndrome 
secondary to direct trauma to the tibial tubercle related to 
the automobile accident.  It was also noted that since the 
tubercle had ossified and was fixed to the underlying tibia, 
the veteran's patellar tracking was within normal limits and 
there were no objective findings of patellar syndrome during 
the examination.  

The foregoing evidence is negative for any reports of left 
knee disability at the time the veteran entered service.  
Such disability, primarily diagnosed as a tibial tuberosity 
or exostosis, was manifested approximately 2 1/2 years later; 
however, there were no reports of antecedent disease or 
injury.  In October 1991 and April 1994, VA examiners clearly 
described that abnormality as developmental in nature, and 
there is no evidence to the contrary.  Developmental defects 
are considered to be of preservice origin and are not 
diseases within the meaning of the law and regulations 
governing the award of VA benefits.  38 C.F.R. § 3.303(c) 
(1999).  Accordingly, the Board of the opinion that the 
evidence is sufficient to rebut the presumption that the 
veteran's left knee was in sound physical condition at the 
time he entered service.

The veteran maintains that his left knee disability was 
aggravated by service, primarily as the result of the motor 
vehicle accident in 1989.  Although he complained of knee 
pain at that time, there was no evidence of any resulting 
increase in left knee disability.  Indeed, the evidence is 
completely negative for any increase in left knee disability 
due to any incident in service.  In 1994, the VA examiner 
suggested that the veteran had sustained trauma to the tibial 
tubercle of the left knee in the accident and that such 
trauma had resulted in patello-femoral syndrome.  However, 
there is no recorded evidence in service of patello-femoral 
syndrome, and the examiner concedes that there is no longer 
any objective evidence of such disability.  

The current diagnosis of the veteran's left knee disability 
is arthralgia associated with the developmental exostosis.  
Arthralgia is pain in a joint (Hayes v. Brown, 9 Vet. 
App. 67, 70 (1996)), but pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, No. 97-1948, slip op. at 4 
(U.S. Vet. App. Dec. 29, 1999).  The only underlying 
pathology is the developmental exostosis, which, as noted 
above, is not subject to service connection.  Absent a 
current, identifiable left knee disability for which service 
connection may be granted, the Board is of the opinion that 
the claim of entitlement to service connection for left knee 
disability is not well grounded. 

While the Board has considered and denied this portion of the 
claim on a ground different from the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded it greater 
consideration than was warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the case to the RO for consideration of the issue of whether 
the veteran's claim is well grounded would be pointless, and, 
in light of the law and regulations cited above, would not 
result in a determination favorable to him.  VAOPGCPREC 16-92 
(O.G.C. Prec. Op. 16-92).

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in the Board remand, in evidence requests to the veteran, in 
the Statement of the Case (SOC), and in Supplemental 
Statements of the Case (SSOC's).  Moreover, the veteran has 
not cited any outstanding evidence which could support his 
claim.  Consequently, there is no need to further inform the 
veteran of the evidence necessary to render the claim well 
grounded.

II.  The Right Elbow

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for his various right elbow 
disabilities are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The particular diagnostic codes applicable to the 
veteran's various right elbow disabilities will be set forth 
in the subsections below.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The 10 percent ratings for the residuals of an elbow fracture 
with degenerative changes; scarring due to surgery to repair 
the residuals of a right elbow fracture; and ulnar nerve 
disability, due to a right elbow fracture, were effective the 
day after the veteran's separation from service and 
constitute initial rating awards.  As held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App . 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, the Court said that 38 C.F.R. 
§ 4.40 required consideration of factors such as lack of 
normal endurance, functional loss due to pain, and pain on 
use; specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his major 
upper extremity.  Such a distinction is relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is right-handed.

The service medical records show that in March 1989, the 
veteran injured his right elbow in an automobile accident.  
He avulsed the skin, subcutaneous tissue, and medial 
collateral ligaments of the elbow, as well as portions of the 
bone of the medial epicondyle and ulna near the joint.  He 
subsequently underwent three irrigation and debridement 
surgical procedures and a fourth procedure for split 
thickness skin graft coverage of the wound.  At the elbow, he 
developed heterotopic ossification which was surgically 
removed.  

In a March 1991, the veteran complained of ulnar nerve 
paresthesia in the fourth and fifth fingers with certain 
activities and felt that his elbow was unstable medially.  He 
had reportedly been unable to engage in manual labor or any 
throwing activities.  It was noted that he had a painless 
range of motion of his elbow when flexing and extending 
without stress, but that he had pain medially when lifting 
heavy objects or otherwise stressing the joint.  

During a physical examination in February 1991, it had been 
reported that the veteran had well-healed scars over the 
medial aspect of the right elbow including a split thickness 
skin graft patch and a longitudinal incision from the medial 
arm to the mid-portion of the medial forearm.  The range of 
motion was as follows:  Flexion from 20 degrees to 115 
degrees and supination and pronation to 65 degrees on the 
right, compared to 80 degrees on the left.  Mild Tinel's sign 
was present at the right elbow.  The joint was unstable to 
valgus stress, indicating laxity of the medial collateral 
ligament and other medial structures.  Instability was 
minimal in extension but became less stable with flexion of 
the joint.  X-rays revealed degenerative joint disease in the 
ulnohumeral joint, the radiohumeral joint, and the radiolunar 
joint but were worse in ulnohumeral joint.  There were a few 
areas of residual heterotopic bone in the medial soft tissue.  
The diagnoses were status/post open fracture dislocation of 
the right elbow; right elbow heterotrophic ossification with 
decreased range of motion; right elbow instability 
(status/post disruption of the medial collateral ligament 
with instability to valgus stress); right elbow degenerative 
joint disease; and transient right ulnar nerve neuropathy, 
due to right elbow instability.

In October 1991, the veteran underwent a VA orthopedic 
examination.  He complained of constant pain in the right 
elbow.  He reported that for approximately 5 weeks in June 
and July 1991, he had been employed hanging doors but had had 
to quit due to physical problems.  He was able to flex the 
right elbow to 110 degrees and extend it to 10 degrees.  
Pronation and supination were accomplished to 90 degrees, 
each.  There was a well-healed surgical scar medially from a 
split thickness graft which measured 4 cm by 4 cm.  X-rays 
revealed post-traumatic degenerative changes between the 
proximal ulna and humerus.  The diagnosis was residual right 
arm, elbow injury with scar and stiffness.  

In August 1995, the veteran was treated by John F. Fatti, 
M.D. for an 8 to 10 month history of increasing problems with 
the veteran's right hand grasp, as well as aching at the 
biceps/triceps insertion.  The veteran reported tingling and 
numbness in the ulnar nerve distribution without atrophy.  He 
could make a fist and fully extend his fingers, and his pinch 
was excellent.  The range of motion was 90% of normal.  X-
rays revealed ulnohumeral arthritis.  Electromyography (EMG) 
and nerve conduction studies (NCS) revealed mild longstanding 
trauma to the ulnar nerve supplying the flexor carpi ulnaris 
and muscles of the right hand.  Otherwise, EMG and NCS were 
normal.

During the EMG and NCS, a physical examination revealed that 
the ulnar nerve was quite exposed at the right medial elbow.  
It appeared to slide over the medial epicondyle with elbow 
flexion.  Positive Tinel's sign was elicited over the ulnar 
nerve at the elbow, and sensation was decreased to light 
touch in the right little finger and medial forearm.  
Strength in the right forearm and hand was intact.

In October 1995, Dr. Fatti noted that the veteran's 
neurovascular status in the right upper extremity was intact 
and that the veteran was working full duty.  In February and 
March 1996, the veteran was seen for problems primarily 
involving his right shoulder.  He was reportedly working full 
time as a salesman and was noted to be an avid weight lifter 
but had limited his weight lifting.  It was also noted that 
using conservative measures, there had been a substantial 
increase in his hand and arm strength.

During a VA Orthopedic examination in January 1997, the 
veteran complained of right elbow pain, as well as tingling 
in the 4th and 5th digits of his right hand.  On examination, 
he demonstrated no sensory deficits.  His reflexes were 2/2, 
except for his right elbow reflex which was 1/2.  Flexor 
strength in his elbows was 4/5.  His range of elbow motion 
was as follows:  flexion - 130 degrees on the right and 140 
degrees on the left; forearm pronation - 68 degrees on the 
right and 80 degrees on the left; and forearm supination - 70 
degrees on the right and 80 degrees on the left.  The 
examiner concluded that the veteran had decreased right elbow 
strength but no atrophy.  He also concluded that the tingling 
in the veteran's fingers was related to his elbow injury.

In April 1997, the veteran was reexamined by VA.  During an 
orthopedic examination, he demonstrated the following range 
of motion in the right upper extremity:  elbow flexion - 130 
degrees on the right and 140 degrees on the left; forearm 
pronation - 68 degrees on the right and 80 degrees on the 
left; and forearm supination - 70 degrees on the right and 80 
degrees on the left.  The normal or predicted range of motion 
included flexion from 0 to 145 degrees; pronation from 0 to 
80 degrees; and supination from 0 to 85 degrees.  He was 
well-developed and muscular, and overall, his muscle bulk and 
tone were within normal limits.  Strength of elbow flexion 
was 4/5 on the right and 5/5 on the left.  Strength of elbow 
extension was 5/5, bilaterally. 

During a VA surgical examination, the veteran complained of 
some clumsiness as he tried to supinate and pronate his 
wrist.  Right elbow flexion was accomplished to 115 degrees 
and extension lacked 10 degrees of being at the normal range 
of 180 degrees.  Pronation and supination of the right 
forearm were full, though the veteran complained of some 
difficulty for the last 10 degrees in either direction.  
Right hand grip strength was good.  There was extensive 
scarring noted on the volar aspect of the right forearm, 
extending form the wrist up to the lower arm on the right 
side, several inches above the elbow.  There is also elevated 
scarring noted in the antecubital fossae of the right elbow 
on its flexor surface.

During a VA neurologic examination, the veteran demonstrated 
mild (5-/5) weakness of the extensor carpi ulnaris, flexor 
carpi ulnaris, abductor digiti minimum, and flexor digitorum 
profundus.  The strength in the rest of the muscles of the 
upper extremities was normal.  Compared to the left hand, 
there was minimally decreased sensation to pinprick in the 
4th and 5th digits and hypothenar region of the right hand.

a.  Fracture Residuals with Degenerative Changes

Traumatic arthritis is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).  Under that code, 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the elbow is 
considered a major joint.  38 C.F.R. § 4.45(f).

Limitation of motion of the veteran's right elbow is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  When flexion 
of the major forearm is limited to 110 degrees, a 
noncompensable evaluation is assigned.  When flexion of the 
major forearm is limited to 100 degrees, a 10 percent 
evaluation is assigned.  Limitation of flexion of the major 
forearm to 90 degrees is assigned a 20 percent evaluation.  
If flexion of the major forearm is limited to 70 degrees, a 
30 percent evaluation is assigned.  When flexion of the major 
forearm is limited to 55 degrees, a 40 percent evaluation is 
assigned, and when flexion of the major forearm is limited to 
45 degrees, a 50 percent rating is for application.  

Also potentially applicable to rating the veteran's right 
elbow disability is 38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Under that code, when extension of the major forearm is 
limited to 45 or to 60 degrees, a 10 percent evaluation is 
assigned.  If limitation of extension of the major forearm is 
to 75 degrees, a 20 percent evaluation is assigned.  
Limitation of extension of the major forearm to 90 degrees is 
assigned a 30 percent evaluation.  When extension of the 
major forearm is limited to 100 degrees, a 40 percent 
evaluation is assigned, and when extension of the major 
forearm is limited to 110 degrees, a 50 percent evaluation is 
assigned. 

When flexion of the major or minor forearm is limited to 100 
degrees and extension is limited to 45 degrees, a 20 percent 
evaluation is warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5208.

Also potentially applicable is 38 C.F.R. § 4.71a, Diagnostic 
Code 5213 (1999).  Under that code, a 10 percent rating is 
warranted for limitation of supination of the major forearm 
to 30 degrees or less. A 20 percent rating is warranted when 
limitation of pronation of the major forearm is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation.  A 30 percent evaluation requires that motion 
be lost beyond the middle of the arc.

The evidence, dated at the end of the veteran's service and 
since his discharge from service, shows that the primary 
manifestations of his residuals of a right elbow fracture 
with degenerative changes are pain, mild weakness, and 
noncompensable limitation of motion.  The most severe 
limitation of motion of the right elbow consists of the 
following:  Flexion to 110 degrees; extension to 20 degrees; 
and supination and pronation to 65 degrees, each.  During the 
February 1991 examination, the veteran's right elbow was 
unstable to valgus stress, indicating laxity of the medial 
collateral ligament and other medial structures.  Since his 
discharge, however, there has been no evidence of 
instability.  In April 1997, he complained of some clumsiness 
in supinating and pronating his wrist; however, there is no 
objective evidence of incoordination.  Moreover, there is no 
evidence of a lack of normal endurance of the right elbow, 
nor is there a recorded history of flare-ups.  Such findings 
are compatible with a 10 percent rating and no more under 
Diagnostic Code 5003.  

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

While the veteran has testified that his residuals of a right 
elbow fracture with degenerative changes caused him to lose a 
job, he has not provided any evidence or identified any 
outstanding evidence which could support that testimony.  
Notably, there is no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of his service-connected residuals of the 
right elbow fracture.  Moreover, there is no evidence that he 
has required frequent hospitalization for that disability.  
In essence, the record shows that the manifestations of that 
disability are those contemplated by the current evaluation.  
It must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.

b.  The Surgical Scars of the Right Elbow

The residuals of the surgery in service to repair the 
veteran's right elbow fracture are rated in accordance with 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.  
Under those codes, a 10 percent evaluation is warranted for 
scars which are poorly nourished, with repeated ulceration or 
which are painful and tender on objective demonstration.  A 
compensable evaluation may also be available on the basis of 
limitation of motion of the affected body part.  However, 
limitation of motion of the elbow is already accounted for in 
the rating for the service-connected residuals of the right 
elbow fracture with degenerative changes.  To rate the same 
manifestation under a different diagnosis constitutes 
pyramiding and is, therefore, precluded.  38 C.F.R. § 4.14 
(1999).

During his hearing in January 1998, the veteran testified 
that the extensive scarring on his right elbow was manifested 
by tenderness and occasional discoloration.  The 10 percent 
rating which he receives is the highest schedular evaluation 
available for scars which do not affect the head, face, or 
neck and which are not the result of burns.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7802 (1999).  Under such 
circumstances, the Board will consider the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating.  As above, however, there is no 
evidence that the surgical scars on the veteran's right elbow 
present an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Accordingly, this 
portion of the appeal will not be referred to the Director of 
the VA Compensation and Pension Service for possible approval 
of an extraschedular rating.

c.  Ulnar Nerve

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
ulnar nerve of the major upper extremity.  A 30 percent 
rating is warranted for moderate incomplete paralysis, and a 
40 percent rating is warranted for severe incomplete 
paralysis.  A 60 percent rating is warranted for complete 
paralysis, manifested by "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminencies; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened. 

The evidence shows that the veteran's ulnar nerve disability 
is manifested primarily by tingling in the 4th and 5th fingers 
of his right hand and by mildly decreased sensation in those 
fingers and the hypothenar area of the right hand.  There is 
no evidence, however, that these manifestations, taken 
together, are productive of any more than moderate 
impairment.  Accordingly, there is no basis for a schedular 
rating in excess of 10 percent for ulnar nerve disability on 
the right.  In arriving at this decision, the Board notes 
that the veteran has mild decreased strength in the right 
elbow.  That manifestation has been considered above in the 
rating for the residuals of the fractured elbow with 
degenerative changes.  Moreover, it should be noted that 
applicable regulations specifically preclude combining the 
rating for a muscle injury with a rating for a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55 (a).  In this case, however, they affect the same 
functions.

Again, the Board has considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
As above, however, there is no evidence that the ulnar nerve 
disability presents an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, so as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Accordingly, 
this portion of the appeal will not be referred to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating.

d.  Staged Ratings

Finally, the Board notes that the various service-connected 
disabilities associated with the veteran's right elbow injury 
in service have been generally consistent since his discharge 
from service in May 1991.  Accordingly, there is no basis for 
the assignment of staged ratings noted in Fenderson.


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a right elbow fracture with degenerative changes 
is denied.

Entitlement to a rating in excess of 10 percent for scarring 
due to surgery to repair the residuals of a right elbow 
fracture is denied.

Entitlement to a rating in excess of 10 percent for ulnar 
nerve disability, due to a right elbow fracture, is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

